DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Simmonds on 23 November 2021.

The application has been amended as follows: 
 	Claim 1 (currently amended) A topper for a bed, the topper extending in longitudinal and lateral directions and including a fluid flowpath for channeling fluid through the topper from an inlet to an outlet, the flowpath configured to distribute the fluid to a preferred target region of the topper, 
wherein the topper comprises an insert enclosed by a ticking, the insert defining the flowpath with seams bounding the flowpath and separating the flowpath from margins through which the fluid does not flow, the seams defining a first lateral side, a second lateral side spaced apart from and parallel to the first lateral side, a first end extending perpendicularly between the lateral sides, and a second end spaced apart from the first end and extending perpendicularly between the lateral sides, the seams defining [a] the flowpath as being generally rectangular 
wherein the inlet includes a first inlet positioned on the first lateral side of the insert and a second inlet positioned on a second lateral side of the insert, each of the first and second inlets 

Drawings
The drawings filed 20 October 2021 have been accepted and overcome the previous drawing objections. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant’s arguments, filed 1 June 2021, regarding the teachings of Li and Kawai were persuasive. Additionally, Applicant’s arguments dated 20 October 2021 regarding the support for the margins, seams, and insert as claimed, are persuasive. 
The closest prior art of record to US Patent Pub. No. 2011/0041246 to Li et al. (hereinafter Li) discloses a topper for a bed (see cushion structure 110 of Li as shown in at least Fig. 6B), the topper extending in longitudinal and lateral directions (Figs. 6A and 6B of Li) and including a fluid flowpath for channeling fluid through the topper from an inlet to an outlet (see at least Fig. 6B of Li which shows ducts 625 for providing air into the cushioning structure from cooling unit 122), the flowpath configured to distribute the fluid to a preferred target region of the topper (see the interior regions of the cushion 110 of Li), wherein the inlet includes a first inlet positioned on the first lateral side of the insert and a second inlet positioned on a second lateral side of the insert (see the two inlets provided on either lateral side of the cushion 110 which are closest to the cooling unit 122 of Li), each of the first and second inlets connected to a respective intake conduit (see ducts 625 of Li), the intake conduits converging such that a stream of air from each of the inlets combines together to direct air through the flowpath that includes a working region (the flow path is not shown in Fig. 6B of Li but since the air inlets are 
 Li does not disclose wherein the topper comprises an insert enclosed by a ticking, the insert defining the flowpath with seams bounding the flowpath and separating the flowpath from margins through which the fluid does not flow, the seams defining a first lateral side, a second lateral side spaced apart from and parallel to the first lateral side, a first end extending perpendicularly between the lateral sides, and a second end spaced apart from the first end and extending perpendicularly between the lateral sides, the seams defining the flowpath as being generally rectangular for flow of fluid to the target region. Although forming a mattress topper with seams is old and well known in the art, forming the claimed topper with the rectangular flow path bound by margins where fluid does not flow which are defined by the seams, is not found or suggested in the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.B/Examiner, Art Unit 3673     

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673